PETERSON, Judge.
Phillip Love appeals his sentence alleging that the trial court improperly multiplied by two the thirty-six points shown on the Category 4 score sheet form for legal constraint. The trial court chose the multiplier of two since Love had committed two new offenses while he was on probation. We affirm. Flowers v. State, 567 So.2d 1055 (Fla. 5th DCA 1990); Walker v. State, 546 So.2d 764 (Fla. 5th DCA 1989).
We acknowledge that in Flowers use of the multiplier was certified to the supreme court as a question of great public importance, and we again certify the question:
DO FLORIDA’S UNIFORM SENTENCING GUIDELINES REQUIRE THAT LEGAL CONSTRAINT POINTS BE ASSESSED FOR EACH OFFENSE COMMITTED WHILE UNDER LEGAL CONSTRAINT?
AFFIRMED.
COWART and GOSHORN, JJ., concur.